              Case 3:18-cv-01680-WHA Document 67 Filed 03/11/19 Page 1 of 2



 1                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 2                                      SAN FRANCISCO DIVISION
 3
 4     LONE STAR SILICON INNOVATIONS LLC,                   Case No. 3:18-cv-01680-WHA

 5             Plaintiff,
 6     v.
                                                            [PROPOSED] ORDER OF DISMISSAL
 7     MICRON TECHNOLOGY, INC, MICRON
 8     SEMICONDUCTOR PRODUCTS, INC., MICRON
       CONSUMER PRODUCTS GROUP, INC., MICRON
 9     MEMORY JAPAN, G.K., FKA MICRON
10     MEMORY JAPAN, INC., AND ADVANCED
       MICRO DEVICES, INC.
11
12             Defendants.

13
            On this day, Plaintiff Lone Star Silicon Innovations, LLC (“Plaintiff”) and Defendants Micron
14
15 Technology, Inc, Micron Semiconductor Products, Inc., Micron Consumer Products Group, Inc., and
16 Micron Memory Japan, G.K., fka Micron Memory Japan, Inc. (“the Micron Defendants”) announced to
17 the Court that have reached a settlement of this litigation, including Plaintiff’s claims for relief against the
18 Micron Defendants and the Micron Defendants’ claims, defenses, and counterclaims for relief against
19
     Plaintiff in this case. Plaintiff and the Micron Defendants have therefore requested that the Court dismiss
20
     Plaintiff’s claims for relief against the Micron Defendants with prejudice and dismiss the Micron
21
     Defendants’ claims, defenses, and/or counterclaims against Plaintiff without prejudice, and with all
22
23 attorneys’ fees, costs of court and expenses borne by the party incurring same. The Court, having
24 considered this request, is of the opinion that their request for dismissal should be granted.
25          IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against the Micron Defendants are
26 dismissed with prejudice, and the Micron Defendants’ claims, defenses, and/or counterclaims against
27
28

     [Proposed] Order of Dismissal
     Case No. 3:18-cv-01680-WHA                                                                                 1
             Case 3:18-cv-01680-WHA Document 67 Filed 03/11/19 Page 2 of 2



1 Plaintiff are dismissed without prejudice. IT IS FURTHER ORDERED that all attorneys’ fees, costs of
2 court and expenses shall be borne by the party incurring same.
3
4
     SO ORDERED.
5
6
          March 11, 2019.
7 Dated: _______________
8                                                     __________________________________
                                                      HON. WILLIAM ALSUP
9                                                     UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [Proposed] Order of Dismissal
     Case No. 3:18-cv-01680-WHA                                                                    2
